                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-40267-jpg
California Palms, LLC                                                                                      Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-4                  User: bfaun                        Page 1 of 1                          Date Rcvd: May 17, 2019
                                      Form ID: pdf701                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 19, 2019.
db             +California Palms, LLC,    1051 N. Canfield-Niles Road,    Austintown, OH 44515-1110
aty            +Richard G. Zellers,    Richard G. Zellers & Associates,    3695 Boardman-Canfield Road,
                 Bldg. B, Suite 300,    Canfield, OH 44406-9009
cr             +Jeffrey Kurz,   42 North Phelps Street,    Youngstown, OH 44503-1130
cr              Ohio Department of Taxation and Ohio Department of,     Attn: Bankruptcy Division,   PO Box 530,
                 Columbus, OH 43216-0530

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Pender Capital Asset Based Lending Fund I, L.P.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 19, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 17, 2019 at the address(es) listed below:
              Jeffrey Kurz    on behalf of Creditor Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
              Joshua Ryan Vaughan    on behalf of Creditor    Ohio Department of Taxation and Ohio Department of
               Jobs & Family Services and Ohio Bureau of Workers Compensation jvaughan@amer-collect.com,
               SAllman@AMER-COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com
              Nancy A. Valentine    on behalf of Defendant    Pender Capital Asset Based Lending Fund I, L.P.
               valentinen@millercanfield.com, waldroup@millercanfield.com
              Nancy A. Valentine    on behalf of Defendant    Pender Capital, Inc valentinen@millercanfield.com,
               waldroup@millercanfield.com
              Nancy A. Valentine    on behalf of Creditor    Pender Capital Asset Based Lending Fund I, L.P.
               valentinen@millercanfield.com, waldroup@millercanfield.com
              Richard G. Zellers    on behalf of Plaintiff    California Palms, LLC zellersesq@gmail.com
              Richard G. Zellers    on behalf of Plaintiff    California Palms, Inc. zellersesq@gmail.com
              Richard G. Zellers    on behalf of Attorney Richard G. Zellers zellersesq@gmail.com
              Richard G. Zellers    on behalf of Plaintiff    California Palms Addiction Recovery Campus, Inc.
               zellersesq@gmail.com
              Richard G. Zellers    on behalf of Debtor    California Palms, LLC zellersesq@gmail.com
              Ronald A. Spinner    on behalf of Creditor    Pender Capital Asset Based Lending Fund I, L.P.
               spinner@millercanfield.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms, Inc. SebRucci@gmail.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms Addiction Recovery Campus, Inc.
               SebRucci@gmail.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms, LLC SebRucci@gmail.com
              Sebastian Rucci     on behalf of Debtor    California Palms, LLC SebRucci@gmail.com
              Tiiara N. A. Patton ust401     on behalf of U.S. Trustee    United States Trustee
               tiiara.patton@usdoj.gov
                                                                                              TOTAL: 16




         19-40267-jpg           Doc 81       FILED 05/19/19            ENTERED 05/20/19 00:20:46                    Page 1 of 3
  The court incorporates by reference in this paragraph and adopts as the findings and orders
  of this court the document set forth below. This document has been entered electronically in
  the record of the United States Bankruptcy Court for the Northern District of Ohio.




        Dated: May 17 2019




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

   In Re                                         )       Case No. 19-40267
                                                 )
   California Palms, LLC,                        )
                                                 )       Chapter 11
   Debtor-In-Possession                          )
                                                 )
                                                 )       JUDGE JOHN P. GUSTAFSON


                                 ORDER VACATING HEARING

           This case is before the court sua sponte on its review of the case docket and Debtor-In-
  Possession California Palms, LLC’s Motion to Extend Time (“Motion”) [Doc. #65], set for
  Hearing on May 20, 2019 at 10:00 a.m. In its Motion, filed on May 3, 2019, Debtor-In-Possession
  requested an extension of time with regards to the deadline imposed by 11 U.S.C. §362(d)(3).
           The Debtor-In-Possession’s counsel has represented to the court that Debtor-In-
  Possession’s Motion to Extend Time will be withdrawn shortly. Thus, the court will vacate the
  Hearing.




19-40267-jpg      Doc 81     FILED 05/19/19      ENTERED 05/20/19 00:20:46            Page 2 of 3
         IT IS THEREFORE ORDERED that the Hearing on Debtor-In-Possession’s Motion to
  Extend Time [Doc. #65], set for May 20, 2019 at 10:00 a.m., be, and hereby is, VACATED.
  The Debtor-In-Possession shall withdraw the Motion to Extend Time no later than 4:00 p.m. on
  Monday, May 20, 2019.




19-40267-jpg    Doc 81    FILED 05/19/19       ENTERED 05/20/19 00:20:46          Page 3 of 3
